Hammond, J.
It is settled, in this Commonwealth at least, • that in the absence of any agreement to the contrary in a case like this, the rights of the plaintiff and the defendant are not those of joint makers, or of co-sureties or guarantors, but are those of successive indorsers. Lewis v. Monahan, 173 Mass. 122, and cases cited. The declaration therefore was sufficient.
It follows that, even if the question involved in the ruling requested, not having been raised by demurrer, could have been raised for the first time by the defendant after the case was called for trial and before the jury were empanelled, the judge properly refused the ruling.

Exceptions overruled.